Citation Nr: 1019551	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating higher than 10 percent 
for gastritis with gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971, including honorable non-combat service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  All other issues 
appealed by the Veteran have been resolved in his favor and 
do not remain on appeal.  As such, the only issues before the 
Board for adjudication are as set forth on the title page of 
this decision.

The Veteran appeared before the Board and gave personal 
testimony in April 2008.  A transcript of that hearing is of 
record.

The Board first considered this appeal in April 2009 and 
determined that additional development of the medical record 
was required.  The issue of entitlement to service connection 
for headaches was adequately developed, as will be discussed 
in detail below, and is properly returned to the Board for 
further appellate consideration.  Unfortunately, all 
requested development was not completed with respect to the 
issue of entitlement to a higher rating for gastritis and it 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  VA will notify the Veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran experienced headaches during service while 
working as a rock crusher.  

3.  The Veteran did not have a chronic headache disability 
upon discharge from service or for many years thereafter.

4.  The Veteran currently has cluster headaches which are not 
caused by noise or trauma.

5.  The Veteran does not have a chronic headache disorder 
that began during service or as a consequence of service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2003, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
headaches, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
letter provided to the Veteran in March 2006 advised him of 
the methods for which ratings and effective dates are 
assigned once service connection is granted for a claimed 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was readjudicated several times since 
proper notice was provided to the Veteran, with the most 
recent being by way of an October 2009 Supplemental Statement 
of the Case (SSOC).  Accordingly, any defect with respect to 
any of the notices provided was rendered harmless by the 
subsequent readjudications and issuances of the SSOCs.  Thus, 
the Board finds that VA has fully met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology of his currently diagnosed cluster 
headaches, and by affording him the opportunity to give 
testimony before a Decision Review Officer (DRO) at the RO in 
May 2005 and before the Board in April 2008.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  In fact, the Veteran advised VA in 
November 2009 that he had no additional evidence to submit or 
could identify for purposes of substantiating his claim.

The Board notes that it remanded the claim of entitlement to 
service connection for headaches in April 2009 and directed 
that private and VA treatment records be obtained, and that 
the Veteran be afforded a neurologic evaluation that included 
an opinion as to the likelihood of the currently diagnosed 
headaches being related to the Veteran's complaints of noise 
and/or trauma-induced headaches experienced during his 
service from 1969 to 1971.  The Board finds that VA complied 
with the remand directives by (1) obtaining VA treatment 
records in May 2009; (2) requesting authorization to obtain 
private treatment records in May 2009 and then accepting 
copies of the private treatment records directly from the 
Veteran in June 2009; and (3) obtaining a medical opinion via 
a physical examination and review of the claims file from a 
VA physician in July 2009.  The opinion obtained in July 2009 
is supported by a complete rationale and based on the facts 
as presented in the claims folder and the Board's finding 
that the Veteran is competent to state that he experienced 
headaches during service which were not reported or treated 
at that time.  As such, the report is adequate for rating 
purposes.

After a complete review of the record, the Board finds that 
moving forward to a decision on the merits is appropriate at 
this time as VA has done everything reasonably possible to 
notify and to assist the Veteran.  There is no further action 
necessary to meet the requirements of the VCAA.  Accordingly, 
the Board turns to the merits of the claim.

	Headaches

The Veteran contends that he began having headaches during 
service when he was exposed to loud noise working as a rock 
crusher and working on heavy equipment.  At his May 2005 DRO 
hearing, the Veteran also suggested that a cause of his 
headaches could be that he was hit in the head with a rock 
while throwing rocks at fellow service men.  He has 
maintained, and there is no reason to question, that he 
experienced headaches during service for which he did not 
seek treatment.  The Veteran credibly testified before the 
DRO that his in-service headaches subsided when he got away 
from the loud noises of the job and took over-the-counter 
medication such as Aspirin.  He has also maintained that he 
did not seek treatment for headaches for many years after 
service because he simply treated them with over-the-counter 
medications as they were not so severe as to require medical 
attention.

As will be discussed in full below, the Board finds that 
service connection for the currently diagnosed cluster 
headaches is not warranted.  The competent medical evidence 
of record clearly reflects that the type of headache the 
Veteran reports currently experiencing is consistent with the 
diagnosis of cluster headaches, which is a pattern of 
headaches that is not associated with noise or trauma.  The 
continuity of symptoms described by the Veteran since service 
is credible, but outweighed by the medical evidence and the 
period of time for which the Veteran did not make complaints 
of having a chronic neurologic disability.  Because the 
Veteran is not competent to proffer a medical opinion as to 
the etiology of his current headaches, his personal testimony 
may only be accepted as setting forth the chronological 
history of his symptoms and treatment.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Considering the evidence of record, the Board first finds 
that there is no question that the Veteran is currently 
diagnosed as having cluster headaches.  He has been treated 
for cluster headaches since 1993.  Although he is prescribed 
Imitrex for his headaches, he asserts that he prefers to use 
over-the-counter medication as the Imitrex gives him a drunk 
feeling.  In any event, the medical evidence clearly shows 
that he has described headaches occurring since 1993 that 
have been diagnosed as cluster headaches.  As such, the 
first element required for a service-connection claim-a 
current condition-is shown.

Consistent with the Veteran's testimony, his service 
treatment records do not reflect complaints of headaches 
and/or a head injury as an independently reported condition 
or complaint.  Rather, in October 1969, the Veteran was 
treated for headaches associated with a cold and cough and, 
in January 1970, he was treated for headaches associated 
with otitis media.  Upon discharge, there was no finding of 
a chronic headache disability either related to the prior 
cold or otitis media conditions, or for any other reason.  .

The Veteran's DD Form 214 reflects that his military 
specialty was a quarry machine operator; the civilian 
occupation similar to that position is that of a blaster and 
powderman.  As such, the Board finds that the Veteran's 
complaints of being exposed to loud noises and being hit in 
the head with a rock are consistent with the circumstances 
of his service.  Additionally, there is no reason to doubt 
the veracity of his complaints of having headaches during 
service that were relieved by over-the-counter medication 
and by leaving the loud noises of the quarry.  Nevertheless, 
these statements are not deemed competent evidence of a 
chronic headache disability during service as they are not 
supported by any medical evidence suggesting chronicity.  
They are, however, competent to show an in-service injury.  
Thus, the second element required for a service-connection 
claim is shown.

The crux of the Veteran's claim is whether there is a causal 
relationship between the present disability and injury 
incurred during service.  He has provided medical evidence 
of treatment for headaches since 1993, treatment that began 
over twenty years after his discharge from service.  
Additionally, the Veteran submitted a statement dated in 
July 2005 from his family physician that states that the 
Veteran provided a history of being hit in the head with a 
rock in 1969, and that it was a medical probability that his 
current headaches were results of this injury.  The 
physician did not provide any rationale for his opinion nor 
did he suggest the likelihood of the medical probability.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically found that a medical opinion that contains only 
data and conclusions is accorded no weight.  The Court 
previously found that an opinion that is unsupported and 
unexplained is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Consequently, 
the Board finds that the July 2005 medical opinion from the 
Veteran's family physician cannot be afforded any weight 
because it is only speculative.  There is no supporting 
rationale and the Veteran has not provided any additional 
medical evidence to allow the Board to give the July 2005 
opinion any weight.  A mere medical possibility, standing 
alone, is insufficient to show that it is at least as likely 
as not that current headaches are the result of an in-service 
occurrence.  Rather, the etiological medical evidence needs 
to be in at least equipoise, and not just state the existence 
of some possibility, no matter how remote, of such a 
connection.  

For purposes of addressing the question of etiology, VA, in 
September 2004, undertook to obtain a medical opinion.  That 
opinion was also lacking in rationale and cannot be accorded 
any weight.  Specifically, the 2004 VA examiner was oddly 
equivocal in her assessment, stating on one hand that the 
headaches began during service, but on the other saying that 
they were less likely than not related to the Veteran's 
service.  As such, VA made another attempt to obtain a 
medical opinion in October 2005.  Unfortunately, that VA 
examination opinion was limited to considering only 
documented instances of treatment during service.  Because 
the Board finds the Veteran's assertions of experiencing in-
service noise-induced headaches that were not reported and 
treated to be credible, it cannot accept the October 2005 
negative opinion to be a review of the totality of the 
circumstances.

Consequently, VA obtained yet another medical opinion in 
July 2009 based upon the Board's specific remand directives.  
This opinion was based upon a thorough review of the 
Veteran's claims folder and an examination of the Veteran, 
including an examiner obtained a history and a detailed 
description of the kind of pain experienced by the Veteran.  
Consistent with the treating physician's diagnosis, the 
examiner determined that the Veteran is experiencing cluster 
headaches.  This diagnosis appears to primarily be based 
upon the Veteran's description of the headaches and the 
finding that the clinical pattern was consistent with 
cluster headaches as opposed to classic migraine headaches.  
The examiner explained that cluster headaches are not caused 
by noise or trauma, but rather, they are thought to be 
vascular in origin with an etiology not yet clear.  In 
addition, the examiner stated that the documented in-service 
headaches were not related to cluster or migraine headaches, 
but instead were simply related to the diagnosed and acute 
in respiratory (bronchitis) and otitis media/externa 
conditions.  As a result, the examiner opined that the 
current pattern of cluster headaches was not caused by or 
related to the Veteran's service.

Given the above medical evidence, the Board finds that there 
is no causal relationship between the present headache 
disability and the reported injuries incurred during service 
due to noise exposure and being hit in the head by a rock.  
While the Veteran is certainly competent to testify as to a 
symptom such as pain which is non-medical in nature, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
As such, the competent medical evidence clearly shows that 
the Veteran began experiencing headaches so severe as to 
require medical attention in 1993, that those headaches are 
deemed to be cluster headaches, and that cluster headaches 
are not caused by noise or trauma such as that experienced 
during service.  There is no medical evidence to support the 
finding of a link between the currently diagnosed chronic 
headache disorder that began two decades after service and 
the Veteran's service.  Thus, the Board finds that the 
diagnosed cluster headaches were not incurred during service 
or as a consequence of service.

Turning to the theory of entitlement to service connection 
based upon a continuity of symptomatology, the Board finds 
that the Veteran has provided competent and credible 
testimony of having experienced headaches during service 
while working as a rock crusher and to taking over-the-
counter medication for headaches during service and ever 
since.  There is no reason to question the veracity of these 
statements.  Finding it credible that the Veteran has 
experienced episodes of noise-induced headaches throughout 
the course of his adult life, however, does not equate to 
finding that he has a chronic headache disorder that began as 
a result of an in-service experience.

The evidence shows that the Veteran had headaches while 
working around loud noises from 1969 to 1971; that he threw 
rocks at his fellow servicemen and got hit in the head one 
time during that time period; that headaches experienced 
during service were relieved by taking over-the-counter 
medication and leaving the quarry; that he did not require 
treatment for a headache disorder until 1993 when he was 
approximately forty-five years old and was at that time 
determined to have a headache disorder that is unrelated to 
noise and/or trauma; that he did not provide a history of 
having headaches continuously since service until he filed 
his claim for VA compensation in 2003; and, that he testified 
before the DRO in 2005 that his headaches had recently gotten 
worse and played a role in his determining to retire.  
Because of the twenty-two year period of no complaints 
following service and the lack of history provided in the 
1990's suggestive of a disorder beginning in the 1970's, the 
Board finds that these are factors to be weighed against the 
Veteran's statements.

In reviewing the record as a whole, the Board finds that 
while the Veteran has experienced headaches throughout the 
years and treated them with Aspirin, he did not have a 
chronic headache disability until approximately two decades 
after service.  It is not inconsistent to find him to be 
credible in his accounts and then to determine that he has 
not had a chronic disability that has existed since the in-
service experiences, as the current disability is one which 
is not medically related to noise exposure or trauma.  Having 
occasional headaches over the years simply does not equate to 
having a chronic disability, particularly in light of the 
medical evidence that specifically addresses the fact that 
the Veteran's current disability is not one caused by noise 
or trauma.  Therefore, the Board finds, in weighing all of 
the evidence of record, that the Veteran has not experienced 
a continuous chronic headache disability since service or a 
chronic headache disability that is a result of his in-
service experiences.  There is not an approximate balance of 
positive and negative evidence such that the doctrine of 
reasonable doubt must be employed.  See 38 C.F.R. § 3.102.  
As such, service connection for headaches is denied.


ORDER

Service connection for headaches is denied.


REMAND

In April 2009, the Board remanded the claim of entitlement to 
a higher initial rating for gastritis, clearly laying out its 
reasoning that the Veteran had related at his April 2008 
hearing before the Board that he had experienced diarrhea so 
severe as to cause him to stop working.  The Veteran had 
specifically requested that he be considered for a higher 
rating for gastritis on an extra-schedular basis.  The Board 
directed that the Veteran be provided a gastrointestinal 
examination and that, as part of the examination report, the 
examiner specifically comment on any reported history of 
diarrhea and the relationship of such condition to the 
service-connected gastritis condition; state whether the 
Veteran's service-connected gastritis included an element 
associated with diarrhea; describe the level of functional 
impairment experienced by the Veteran as a result of any 
symptoms associated with his gastritis, including whether any 
such symptoms markedly interfered with his ability to work or 
rendered him incapable of performing substantially gainful 
activities.  It was further directed that all opinions 
expressed be supported by complete rationale.  The AMC was 
then directed to adjudicate the request for a higher rating 
on both a schedular and extra-schedular basis.

In July 2009, a VA physician examined the Veteran and 
diagnosed gastritis and post-prandial diarrhea.  He then 
proceeded to provide answers to questions that were not posed 
and did not provide any of the information requested by the 
Board.  Specifically, the examiner found that the Veteran's 
esophageal reflux disease was not caused by service, that his 
gastritis was as likely as not related to the gastritis 
experienced in service, and that, because the Veteran's 
complaints of lower gastrointestinal problems (diarrhea) were 
not present in service they were not caused by or related to 
service.  Upon review of this report in October 2009, the AMC 
did not address the inadequacy of the examination report, and 
did not return the claims folder to the examiner to provide 
the requested opinions.  Instead, the AMC simply proceeded to 
readjudicate the claim based on the inadequate examination 
report, and in a Supplemental Statement of the Case made an 
apparent adjudication of the extra-schedular claim based on 
no specific information.  The Board finds that these actions 
do not remotely meet VA's duty to assist the Veteran.  The 
Board is apologetic for having to spend even more time 
obtaining information that was requested months ago, but is 
nevertheless still needed for purposes of being able to 
accurately and fairly evaluate the Veteran's service-
connected gastritis with gastroesophageal reflux.

In that regard, the Board further observes that the Veterans 
Claims Court has held that a remand by the Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders, and that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this matter is remanded again in an effort to 
properly develop the claim of entitlement to an increased 
rating for the service-connected gastritis condition.

As set out in the Board's previous remand, this claim must be 
remanded for additional examination as the Veteran testified 
before the Board that he was experiencing severe limitation 
in his employment and personal life because of constant 
diarrhea.  Specifically, he testified that he had to retire 
from his job with VA many years earlier than he had hoped 
because his diarrhea was so frequent that it interfered with 
his ability to perform his work and that all aspects of his 
life were effected by the unexpected nature of diarrhea.  
Contradictorily, the Board observes that in his May 2005 
testimony at the DRO hearing, the Veteran stated that his 
headaches and prostate problems were the reasons why he chose 
to retire early.  

Nevertheless, given the report of an inability to work due to 
the gastritis condition, the Board finds that a claim of 
entitlement to a total rating based on individual 
unemployability (TDIU) has now been raised as a component of 
the increased rating claim.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  As found in Rice, when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  
Accordingly, a TDIU claim will be considered upon remand 
because the Veteran testified that a symptom potentially 
related to his service-connected gastritis caused him to 
retire early.

The medical evidence of record does not reflect any 
indication of treatment for diarrhea until 2008.  Indeed, the 
Veteran during both treatment and VA examinations has, at 
times, denied any history of diarrhea and been found to have 
obstipation (severe constipation).  Similarly, in March 2008, 
his private primary care physician (Allison) reported only 
one gastrointestinal complaint since December 2005, and that 
was at the March 2008 appointment when the Veteran requested 
a statement regarding the severity of his gastritis.  The 
complaint was noted as reflux and the physician specifically 
pointed out that the Veteran took Metformin and had diabetes, 
both of which were often associated with gastrointestinal 
problems.  Additionally, upon routine follow-up with Dr. 
Allison for his diabetes, the Veteran was found to have 
diarrhea complaints that were "almost surely related to his 
Metformin use." 

Upon VA examination in July 2009, the Veteran was diagnosed 
as having gastritis and post-prandial diarrhea.  According to 
Dorland's Medical Dictionary, post-prandial means after a 
meal.  Thus, to the lay person, the Veteran's current 
complaints of diarrhea appear to be gastrointestinal in 
nature.  Because a medical opinion as to whether the 
complaints are related to the currently diagnosed and 
service-connected gastritis was not provided, and given the 
confusing state of the record as to the level of severity of 
the Veteran's gastritis, this claim must be remanded for a 
medical determination of whether the claimed diarrhea is 
associated with the service-connected upper gastrointestinal 
disabilities.  If the claims folder is returned to the 
physician who provided the examination in July 2009, it must 
be made very clear that it is irrelevant whether the current 
complaints started in service.  Because gastritis with 
gastroesophageal reflux is already a service-connected 
disability, the examiner's focus should be on what symptoms 
are related to that disability and how the Veteran's 
activities are limited by all aspects of the service-
connected disability and the symptoms related thereto.

Accordingly, this case is REMANDED for the following actions:

1.  Return the Veteran's claims folder 
to the examiner who performed the July 
2009 gastrointestinal examination to 
determine the nature and severity of 
the Veteran' gastritis with 
gastroesophageal reflux.  If the 
examiner is not available, schedule 
another examination for that purpose.  
The claims folder WITH A COPY OF THIS 
REMAND  must be made available to the 
examiner for review.  Any tests deemed 
necessary, if any, should be conducted.  

The examiner is to be advised that the 
Veteran has been awarded service 
connection for gastritis with 
gastroesophageal reflux disease.  The 
purpose of the examination is to 
determine which complaints are 
associated with gastritis as opposed to 
other disabilities and the use of 
medication for diabetes, namely 
Metformin.  Detailed reasoning for 
finding symptoms associated with one 
disability over another disability 
and/or use of medication must be 
provided.

As part of the examination report, the 
examiner is specifically requested to

a)	comment on any reported history of 
diarrhea, findings of obstipation, 
and the relationship of such 
conditions to the service-
connected gastritis condition;  

b)	state whether the Veteran's 
service-connected gastritis 
includes an element associated 
with diarrhea and fully explain a 
diagnosis of post-prandial 
diarrhea;

c)	determine which complaints are 
associated with gastritis as 
opposed to other disabilities and 
the use of medication for 
diabetes, namely Metformin; and

d)	describe the level of functional 
impairment experienced by the 
Veteran as a result of any 
symptoms associated with his 
gastritis, including 
gastroesophageal reflux, diarrhea, 
post-prandial diarrhea and 
obstipation, including whether any 
such symptoms markedly interferes 
with his ability to work or render 
him incapable of performing 
substantially gainful activities.  

A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide a requested opinion 
without resorting to mere speculation, 
he or she must so state and must 
explain why he or she cannot provide an 
opinion without resorting to mere 
speculation.

2.  When the development requested 
above has been completed, the case 
should be reviewed on the basis of the 
additional evidence.  The claim for a 
higher initial rating for service-
connected gastritis must be considered 
on both a schedular and an extra-
schedular basis, with a rationale 
provided as to why a referral to the 
Director of Compensation and Pension 
Services is, or is not, warranted to 
address the claim on an extra-schedule 
basis.  The claim of TDIU should also 
be considered pursuant to Rice, supra.  
If the benefits sought are not granted, 
or are not granted in full, the Veteran 
and his representative should be 
furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to conduct additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the Veteran 
until he is notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


